PER CURIAM.
Dawn E. Nardi appeals an amended final judgment dissolving her marriage to Appellee Charles Nardi. We affirm the trial court’s equitable distribution of the parties’ marital assets and decision to deny appellant alimony, but remand with directions that the trial court comply with Ms. Nardi’s request for reinstatement of her maiden name. See Dorado v. Dorado, 653 So.2d 513, 513 (Fla. 3d DCA 1995); Zaugg v. Zaugg, 357 So.2d 201, 203 (Fla. 3d DCA 1978).
Affirmed in part, reversed in part, and remanded with instructions.
ALLEN, DAVIS, and BENTON, JJ., concur.